Appeal from an order of Supreme Court, Monroe County (Siracuse, J.), entered May 7, 2002, which denied plaintiff’s motion for summary judgment and granted defendant’s cross motion seeking summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied plaintiff’s motion for summary judgment and granted defendant’s cross motion seeking summary judgment dismissing the complaint. Plaintiff’s title insurance policy with defendant specifically excluded the disputed encroaching parcel. Consequently, defendant has no duty to indemnify plaintiff in the underlying action commenced by plaintiff against his neighbor (see McNichol Enters. v First Fin. Ins. Co., 284 AD2d 964, 965). Present — Pigott, Jr., P.J., Green, Scudder, Gorski and Lawton, JJ.